EXHIBIT 10.111

 

MEDAREX, INC.

 

2004 RESTRICTED STOCK UNIT AWARD AND DEFERRED
COMPENSATION PROGRAM UNDER THE MEDAREX, INC.
2001 STOCK OPTION PLAN

 

1.             Introduction

 

This 2004 Restricted Stock Unit Award and Deferred Compensation Program under
the Medarex, Inc. 2001 Stock Option Plan (the “Program”) is intended to promote
the interests of the Company and its shareholders by paying a portion of the
Bonus of a Participant in the form of units of measurement relating to the value
of the Company’s common stock.  The Program provides for a matching payment to
the Participant upon completion of a vesting period.  The purpose of the Program
is to provide a select group of management and highly compensated employees of
the Company with the option to defer the receipt of portions of their
compensation payable for services rendered to the Company.  It is intended that
the Program will assist in retaining qualified individuals to serve as officers
of the Company.

 

2.             Definitions

 

a.             “Base Award” means the portion a Participant’s Restricted Stock
Unit Award consisting of the Voluntary Deferral as described in Section 4(a)
hereof.

 

b.             “Board” means the Board of Directors of the Company.

 

c.             “Bonus” means a Participant’s bonus granted by the Company to a
Participant for the year ended December 31, 2003 without regard to any decreases
as a result of (i) an election to defer a portion of a bonus under the Program
or (ii) an election between benefits or cash provided under a program of the
Company maintained pursuant to Section 401(k) of the Code.

 

d.             “Committee” means the Compensation and Organization Committee of
the Board.

 

e.             “Common Stock” means the common stock, par value $.01 per share,
of the Company.

 

f.              “Company” means Medarex, Inc., a New Jersey corporation.

 

g.             “Fair Market Value” as of a given date means the average of the
high and low sales prices of a share of Common Stock on the trading day
immediately preceding the date as of which Fair Market Value is to be
determined, or in the absence of any reported sales of Common Stock on such
date, on the first preceding date on which any such sale shall have been
reported.  If the Common Stock is not listed on any exchange or securities
market on the date as of which Fair Market Value is to be determined, the

 

--------------------------------------------------------------------------------


 

Board shall determine in good faith the Fair Market Value in whatever manner it
considers appropriate.

 

h.             “Grant Date” means March 2, 2004.

 

i.              “Matching Contribution” means an additional contribution by the
Company to a Participant’s Restricted Stock Unit Award, which shall equal the
Participant’s Base Award.

 

j.              “Participant” means any employee of the Company designated by
the Committee to be a participant in the Program.

 

k.             “Restricted Stock Unit” means a non-voting unit of measurement
based on the Fair Market Value of a share of Common Stock, which entitles a
Participant to receive payment in accordance with the terms of the Program.

 

l.              “Restricted Stock Unit Account” means a book account maintained
by the Company reflecting the Restricted Stock Units allocated to a Participant
pursuant to Section 4(b) hereof.

 

m.            “Restricted Stock Unit Award” means an award under Section 4(b)
hereof of Restricted Stock Units.

 

n.             “Voluntary Deferral” means the deferral of up to 50% of a
Participant’s Bonus otherwise payable to the Participant in cash, based on the
election of the Participant pursuant to Section 4(a) hereof.

 

3.             Administration

 

The Program shall be administered by the Committee.  The Committee shall have
full authority to administer the Program, including the discretionary authority
to interpret and construe all provisions of the Program, to resolve all
questions of fact arising under the Program, and to adopt such rules and
regulations for administering the Program, as it may deem necessary or
appropriate.  Decisions of the Committee shall be final and binding on all
parties. The Committee may delegate administrative responsibilities under the
Program to appropriate officers or employees of the Company.  All expenses of
the Program shall be borne by the Company.

 

4.             Crediting of Restricted Stock Units

 

a.             Voluntary Deferrals

 

A Participant may elect to defer up to fifty (50%) percent of the Participant’s
Bonus as a Base Award pursuant to Section 4(b) hereof.  Such Voluntary Deferral
shall be made on the basis of a Participant’s written election stating the
percentage of the Participant’s Bonus that shall be deferred as a Base Award. 
Such

 

2

--------------------------------------------------------------------------------


 

election shall be made in the form required by the Committee and shall be
delivered to the Company no later than March 2, 2004.  Such election shall be
irrevocable.

 

b.             Restricted Stock Unit Awards

 

A Participant shall receive a Restricted Stock Unit Award in respect of the
Participant’s Base Award and the Company’s Matching Contribution.  The Base
Award shall be determined by dividing (i) the aggregate dollar amount of the
percentage of the Participant’s Bonus that is designated by the Participant
under Section 4(a) hereof to be converted into a Restricted Stock Unit Award, by
(ii) the Fair Market Value of the Common Stock at the time the Bonus is
awarded.  The Restricted Stock Unit Award shall consist of the Base Award plus
the Company’s Matching Contribution.  Such Restricted Stock Unit Award shall be
credited to the Participant’s Restricted Stock Unit Account.

 

c.             Dividend Equivalents

 

As of any date that cash dividends are paid with respect to the Common Stock
from time to time, each Restricted Stock Unit Award shall be credited with an
additional number of Restricted Stock Units determined by dividing (i) the
aggregate dollar amount of the dividends that would have been paid on that
Restricted Stock Unit Award for such dividend had the underlying Restricted
Stock Units been actual Common Stock by (ii) the Fair Market Value of the Common
Stock on the dividend payment date.

 

d.             Certain Adjustments

 

If there shall occur any recapitalization, reclassification, share dividend,
share split, reverse share split, or other distribution with respect to the
Common Stock, or other change in corporate structure affecting the Common Stock,
the Committee may, in the manner and to the extent that it deems appropriate and
equitable to the Participants and consistent with the terms of this Program,
cause an adjustment to be made in the Participants’ Restricted Stock Unit
Accounts.  It is intended that in making such adjustments, the Committee will
seek to put each Participant in the same economic position the Participant was
in prior to the change (but without duplication of any benefits that may be
provided under Section 4(c) hereof).  Except as is expressly provided in this
Section, Participants shall have no rights as a result of any such change in the
Common Stock or other event.

 

5.             Vesting of Restricted Stock Unit Awards

 

For any given Restricted Stock Unit Award, the Base Award shall be fully vested
at all times.  The Matching Contribution shall be 25% vested as of the Grant
Date.  So long as the Participant remains employed by the Company, and subject
to Section 7 hereof, an additional 25% of the Matching Contribution shall vest
on each anniversary of the Grant Date until the Matching Contribution is fully
vested.

 

3

--------------------------------------------------------------------------------


 

6.             Distribution of Benefits

 

a.     Subject to Section 7 hereof, a Participant shall be entitled to a benefit
under the Program with respect to each Restricted Stock Unit Award upon the
third anniversary of the Grant Date for such Restricted Stock Unit Award. 
Notwithstanding the foregoing and subject to Section 7 hereof, a Participant
may, at least twelve (12) months prior to an expected distribution date, elect
to defer such distribution.  The election shall be made in writing and in the
form required by the Committee.  Unless deferred as set forth above, benefits
under the Program shall be distributed in a single payment and shall be paid
exclusively in the form of Common Stock.

 

b.     Anything herein to the contrary notwithstanding, in the event a
Participant’s employment is terminated for any reason prior to the third
anniversary of the Grant Date, all vested benefits shall be distributed as of
the date of such termination.

 

c.     All payments of the benefits under this Program shall be made within
fifteen (15) days of the date the Participant shall be entitled to receive a
benefit hereunder.

 

7.             Termination of Employment

 

a.             In the event a Participant’s employment with the Company is
terminated for Cause, or by reason of such Participant’s voluntary resignation
(other than for Good Reason), all unvested benefits hereunder shall be fully and
immediately forfeited.  For the avoidance of doubt, termination by reason of the
Permanent Disability or death of the Participant shall not be deemed to be “for
Cause, or by reason of such Participant’s voluntary resignation”.

 

b.             In the event a Participant’s employment with the Company is
terminated for any reason other than as described in the first sentence of
Section 7(a) above, all of the Participant’s Restricted Stock Unit Awards
(including the full Matching Contribution) shall become fully and immediately
vested.

 

c.             As used herein, the term “Cause” shall be limited to actions on
the part of the Participant which constitute gross negligence or willful
misconduct in the performance or non-performance of the Participant’s duties
with the Company or a material breach by the Participant of the terms of any
employment arrangement entered into between the Participant and the Company, so
long as such material breach is not caused by the Company.

 

d.             As used herein the term “Permanent Disability” shall mean the
Participant’s absence from work as a result of personal injury, sickness or

 

4

--------------------------------------------------------------------------------


 

other disability for any continuous period of time exceeding one hundred eighty
(180) days.

 

e.             As used herein, the term “Good Reason” shall be mean the
following actions by the Company without the Participant’s express written
consent:

 

i.      The assignment to the Participant of any duties or responsibilities that
results in a material diminution in the Participant’s position or function;
provided, however, that a change in the Participant’s title or reporting
relationships shall not provide the basis for a termination with good reason;

 

ii.     A relocation of the Participant’s business office to a location more
than fifty (50) miles from the location at which the Participant performs duties
as of the Grant Date, except for required travel by the Participant on the
Company’s business to an extent substantially consistent with the Participant’s
business travel obligations as of the Grant Date; or

 

iii.    A material breach by the Company of any provision of any employment
arrangement or any other material agreement between the Participant and the
Company concerning the terms and conditions of the Participant’s employment.

 

8.             Change in Control

 

Anything herein to the contrary notwithstanding, in the event of a Change in
Control of the Company as defined under the Company’s 2001 Stock Option Plan,
all of a Participant’s Restricted Stock Unit Awards (including the full Matching
Contribution) shall become fully and immediately vested.  In such event, all
benefits payable under this Program shall be distributed within fifteen (15)
days of the date of such Change in Control.

 

9.             Beneficiaries

 

Any payment required to be made to a Participant hereunder that cannot be made
to the Participant because of his death shall be made to the Participant’s
beneficiary or beneficiaries, subject to applicable law.  Each Participant shall
have the right to designate in writing from time to time a beneficiary or
beneficiaries by filing a written notice of such designation with the
Committee.  In the event a beneficiary designated by the Participant does not
survive the Participant and no successor beneficiary is selected, or in the
event no valid designation has been made, such Participant’s beneficiary shall
be such Participant’s estate.

 

5

--------------------------------------------------------------------------------


 

10.           Unfunded Status

 

The Program shall be unfunded, and all benefits payable to Participants under
the Program represent merely unfunded, unsecured promises of the Company to
provide a benefit to the Participant in the future.

 

11.           Transfers Prohibited

 

No transfer (other than pursuant to Section 9 hereof) by a Participant of any
right to any payment hereunder, whether voluntary or involuntary, by operation
of law or otherwise, and whether by means of alienation by anticipation, sale,
transfer, assignment, bankruptcy, pledge, attachment, charge, or encumbrance of
any kind, shall vest the transferee with any interest or right, and any attempt
to so alienate, sell, transfer, assign, pledge, attach, charge, or otherwise
encumber any such amount, whether presently or thereafter payable, shall be void
and of no force or effect.

 

12.           Limitation of Rights

 

Nothing contained in the Program shall confer upon any Participant any right (i)
as a shareholder of the Company or (ii) with respect to the continuation of the
Participant’s status as an employee of the Company.

 

13.           Termination and Amendment

 

The Program may be terminated at any time by the Committee and the Program may
be amended by the Committee from time to time in any respect; provided, however,
that no such termination or amendment may reduce the value of Restricted Stock
Units theretofore credited or creditable to a Participant’s Restricted Stock
Unit Account without the affected Participant’s prior written consent.

 

14.           Withholding Taxes

 

Where a Participant or other person is entitled to receive a payment pursuant to
the Program, the Company shall withhold, or make suitable arrangements with the
Participant for the payment of, the amount of any taxes that the Company may be
required to withhold before delivery to such Participant or other person of such
payment.

 

15.           Choice of Law

 

The Program and all rights hereunder shall be subject to and interpreted in
accordance with the laws of the State of New Jersey, without reference to the
principles of conflicts of laws, and to applicable federal securities laws.

 

6

--------------------------------------------------------------------------------